Case 2:17-cv-06099-KK Document 30 Filed 06/16/20 Page 1 of 6 Page ID #:1801




1
2
3
4
5
6
                             UNITED STATES DISTRICT COURT
7
                           CENTRAL DISTRICT OF CALIFORNIA
8
9
10       TERESA H.,1                                  Case No. CV 17-6099-KK
11
                                    Plaintiff,
12                          v.                        ORDER GRANTING MOTION FOR
                                                      ATTORNEY FEES PURSUANT TO 42
13                                                    U.S.C. § 406(b)
         ANDREW SAUL,2 Commissioner of
14       Social Security,
15                                  Defendant.
16
17
18                                               I.
19                                    INTRODUCTION
20           Plaintiff Teresa H. (“Plaintiff”)’s counsel, Erika Drake of Drake & Drake, P.C.
21   (“Counsel”), filed a Motion for Attorney Fees (“Motion”) pursuant to 42 U.S.C. §
22   406(b) (“Section 406(b)”). The Motion seeks an award of $19,708.50 for representing
23   Plaintiff in an action to obtain disability insurance benefits. The parties have
24   consented to the jurisdiction of the undersigned United States Magistrate Judge,
25
26   1 Partially redacted in compliance with Federal Rule of Civil Procedure 5.2(c)(2)(B)
     and the recommendation of the Committee on Court Administration and Case
27   Management of the Judicial Conference of the United States.
     2 The Court substitutes Andrew Saul, the current Commissioner of Social Security, as
28
     Defendant in this action. Fed. R. Civ. P. 25(d).
Case 2:17-cv-06099-KK Document 30 Filed 06/16/20 Page 2 of 6 Page ID #:1802




 1   pursuant to 28 U.S.C. § 636(c). For the reasons stated below, the Court GRANTS the
 2   Motion.
 3                                               II.
 4                              RELEVANT BACKGROUND
 5          On August 17, 2017, Plaintiff filed the Complaint in this action. ECF Docket
 6   No. (“Dkt.”) 1, Compl. Plaintiff alleged the Commissioner of the Social Security
 7   Administration (“Defendant”) improperly denied Plaintiff’s applications for Title II
 8   Disability Insurance Benefits (“DIB”) and Title XVI Supplemental Security Income
 9   Benefits (“SSI”). Id. On September 26, 2018, the Court entered Judgment reversing
10   the decision of Defendant and remanding the case for further administrative
11   proceedings. Dkt. 24, Order; Dkt. 25, Judgment.
12          On November 30, 2018, the Court issued an order approving the parties’
13   stipulation awarding EAJA fees to Counsel in the amount of $3,300.00. Dkt. 27,
14   Order Approving EAJA Fees.
15          On May 13, 2020, Counsel filed the instant Motion pursuant to Section 406(b)
16   seeking attorney fees in the amount of $19,708.50. Dkt. 28, Mot. Counsel states 16.8
17   hours of attorney time were spent representing Plaintiff in federal court. Dkt. 28 at 8-
18   9, Declaration of Erika Bailey Drake (“Drake Decl.”), ¶ 10, Ex. C. Counsel seeks
19   compensation pursuant to a contingency agreement dated “as of the date attorney
20   first provided services,” which provides that if Plaintiff prevails in federal court,
21   Counsel’s fee is twenty-five percent of the past due benefits awarded. Id., ¶ 9, Ex. B.
22          On May 13, 2020, Counsel served Plaintiff with the Motion and informed her
23   she had a right to file a response to the Motion. Dkt. 28 at 10, Proof of Service.
24   Plaintiff has not filed a response.
25          On May 27, 2020, Defendant filed a Response to the Motion. Dkt. 29.
26   Defendant provided an analysis of the fee request but “takes no position on the
27   reasonableness fee request.” Id. at 5.
28          The matter thus stands submitted.
                                                  2
Case 2:17-cv-06099-KK Document 30 Filed 06/16/20 Page 3 of 6 Page ID #:1803




 1                                              III.
 2                                       DISCUSSION
 3   A.    APPLICABLE LAW
 4         Pursuant to Section 406(b):
 5         Whenever a court renders a judgment favorable to a claimant under this
 6         subchapter who was represented before the court by an attorney, the
 7         court may determine and allow as part of its judgment a reasonable fee
 8         for such representation, not in excess of 25 percent of the total of the
 9         past-due benefits to which the claimant is entitled by reason of such
10         judgment, and the Commissioner of Social Security may . . . certify the
11         amount of such fee for payment to such attorney out of, and not in
12         addition to, the amount of such past-due benefits.
13   42 U.S.C. § 406(b)(1)(A). Thus, “a prevailing [disability] claimant’s [attorney’s] fees
14   are payable only out of the benefits recovered; in amount, such fees may not exceed
15   25 percent of past-due benefits.” Gisbrecht v. Barnhart, 535 U.S. 789, 792, 122 S. Ct.
16   1817, 152 L. Ed. 2d 996 (2002).
17         Where a claimant entered into a contingent fee agreement with counsel, a court
18   must apply Section 406(b) “to control, not to displace, fee agreements between Social
19   Security benefits claimants and their counsel.” Id. at 793. A court should not use a
20   “lodestar method,” under which a district court “determines a reasonable fee by
21   multiplying the reasonable hourly rate by the number of hours reasonably expended
22   on the case.” Crawford v. Astrue, 586 F.3d 1142, 1148 (9th Cir. 2009) (en banc).
23   Rather, where the claimant and counsel entered into a lawful contingent fee
24   agreement, courts that use the “lodestar” method as the starting point to determine
25   the reasonableness of fees requested under Section 406(b) improperly “reject the
26   primacy of lawful attorney-client fee agreements.” Gisbrecht, 535 U.S. at 793. Thus,
27   courts should not apply lodestar rules in cases where the claimant and counsel reached
28   a contingent fee agreement because:
                                                 3
Case 2:17-cv-06099-KK Document 30 Filed 06/16/20 Page 4 of 6 Page ID #:1804




 1         [t]he lodestar method under-compensates attorneys for the risk they
 2         assume in representing [social security] claimants and ordinarily produces
 3         remarkably smaller fees than would be produced by starting with the
 4         contingent-fee agreement. A district court’s use of the lodestar to
 5         determine a reasonable fee thus ultimately works to the disadvantage of
 6         [social security] claimants who need counsel to recover any past-due
 7         benefits at all.
 8   Crawford, 586 F.3d at 1149.
 9         However, even in contingency fee cases, a court has “an affirmative duty to
10   assure that the reasonableness of the fee [asserted by counsel] is established.” Id. The
11   court must examine “whether the amount need be reduced, not whether the lodestar
12   amount should be enhanced.” Id. The court may consider factors such as the
13   character of the representation, the results achieved, the ratio between the amount of
14   any benefits awarded and the time expended, and any undue delay attributable to
15   counsel that caused an accumulation of back benefits in determining whether a lawful
16   contingent fee agreement is reasonable. See Gisbrecht, 535 U.S. at 808; Crawford,
17   586 F.3d at 1151.
18         Additionally, the Court must determine whether a previously awarded EAJA
19   fee should be refunded to Plaintiff in the event both Section 406(b) and EAJA fees
20   are awarded. “Congress harmonized fees payable by the [Agency] under EAJA with
21   fees payable under § 406(b) out of the claimant’s past-due Social Security benefits in
22   this manner: Fee awards may be made under both prescriptions, but the claimant’s
23   attorney must ‘refun[d] to the claimant the amount of the smaller fee.’” Gisbrecht,
24   535 U.S. at 796.
25   B.    ANALYSIS
26         Here, Counsel seeks a reasonable fee under Section 406(b). Plaintiff retained
27   Counsel to represent her in federal court in her appeal from the administrative denial
28   of benefits and agreed to pay Counsel a contingent fee of twenty-five percent of any
                                                4
Case 2:17-cv-06099-KK Document 30 Filed 06/16/20 Page 5 of 6 Page ID #:1805




 1   past due benefits obtained for work performed in court. See Drake Decl., Ex. B.
 2   Consideration of the factors set forth in Gisbrecht and Crawford warrants no
 3   reduction of the fee Counsel seeks.
 4            The record discloses no issue regarding the quality or efficiency of Counsel’s
 5   representation before this Court, or any misconduct or delay by Counsel. Counsel
 6   obtained a favorable outcome for Plaintiff, ultimately resulting in a remand for further
 7   administrative proceedings and an award of past due benefits. See dkt. 25, Judgment;
 8   Drake Decl., ¶ 2, Exs. A. Further, the time expended to litigate this case, i.e. 16.8
 9   hours, was reasonable and within the approved range for social security disability
10   cases. See Patterson v. Apfel, 99 F. Supp. 2d 1212, 1214 & n.2 (C.D. Cal. 2000)
11   (noting that “a survey of several dozen cases in which attorney’s fees were awarded in
12   social security cases suggests that the 33.75 hours spent by plaintiff’s counsel falls
13   within the approved range”).
14            In addition, a fee of $19,708.50 based on 16.8 hours of attorney time is
15   reasonable. See Drake Decl., ¶ 10, Ex. C. The Court finds Counsel’s effective hourly
16   rate of approximately $1,173.13 3 reasonable under the circumstances. See Villa v.
17   Astrue, No. CIV S-06-0846 GGH, 2010 WL 118454, at *1-2 (E.D. Cal. Jan. 7, 2010)
18   (approving Section 406(b) fees exceeding $1,000.00 per hour, and noting “[r]educing
19   [Section] 406(b) fees after Crawford is a dicey business”). Further, post-Gisbrecht
20   decisions have approved contingency fee agreements yielding substantially higher
21   hourly rates to the rate Counsel seeks. See, e.g., Daniel v. Astrue, No. EDCV 04-
22   01188-MAN, 2009 WL 1941632, at *2-3 (C.D. Cal. July 2, 2009) (approving fees
23   amounting to $1,491.25 per hour); see also Palos v. Colvin, No. CV 15-04261-DTB,
24   2016 WL 5110243, at *2 (C.D. Cal. Sept. 20, 2016) (finding “an hourly rate of
25   $1,546.39 for attorney and paralegal services” is reasonable). Hence, in light of the
26
27
28   3   The Court’s calculation is achieved by dividing $19,708.50 by 16.8 hours of time.
                                                   5
Case 2:17-cv-06099-KK Document 30 Filed 06/16/20 Page 6 of 6 Page ID #:1806




 1   hours Counsel expended, the Section 406(b) fee award amount Counsel requests
 2   would not represent an unfair windfall to Counsel.
 3         Additionally, nothing in the record suggests any overreaching in the making of
 4   the fee agreement or any impropriety on the part of Counsel in representing Plaintiff.
 5   Counsel assumed the risk of nonpayment inherent in a contingency agreement and
 6   Counsel’s efforts proved successful for Plaintiff. Accordingly, the Court finds the
 7   Section 406(b) fees Counsel requests reasonable.
 8                                             IV.
 9                                         ORDER
10         Based on the foregoing, IT IS HEREBY ORDERED (1) Counsel’s Motion
11   for Attorney Fees Pursuant to Section 406(b) is GRANTED; (2) Defendant is
12   directed to pay Counsel the sum of $19,708.50 with a reimbursement to Plaintiff for
13   EAJA fees previously awarded in the amount of $3,300.00.
14
15    Dated: June 16, 2020
16                                             HONORABLE KENLY KIYA KATO
                                               United States Magistrate Judge
17
18
19
20
21
22
23
24
25
26
27
28
                                                6
